GUIDRY, Judge.
This appeal is from a judgment rendered on two rules, consolidated for hearing, one, a rule for change of custody filed by Gordon Wayne Lachney and the other a rule for past due child support filed by Frances V. Lachney. The trial court, by judgment dated February 15, 1980, removed Frances V. Lachney as legal custodian of her minor child, Tammy Lynn Lachney, and awarded permanent care, custody and control of said minor child to her father, Gordon Wayne Lachney. Additionally, the judgment referred to, dismissed plaintiff’s demand for a judgment for arrearages in child support allegedly due under an alleged judgment signed March 27, 1978. Plaintiff, Frances V. Lachney, has appealed from only that *47part of the judgment which denied her right to child support payments allegedly in arrears.
The record lodged with this court omits material portions of the trial record. The record in its present state is so incomplete that we cannot render a judgment which is just, legal and proper upon the record on appeal. Accordingly, pursuant to the authority granted by LSA-C.C.P. Article 2161 we remand this matter to the trial court with instructions to complete the record on appeal by including therein all evidence contained in the trial record, documentary and otherwise, necessary to a decision of the issue presented by the order of appeal dated March 27, 1980.
REMANDED FOR COMPLETION OF THE RECORD ON APPEAL.